Table of Contents Exhibit 15.1 KPMG Auditores Independentes Central Tel 55 (21)3515-9400 Av. Almirante Barroso, 52 — 4º Fax 55 (21)3515-9000 20031-000 — Rio de Janeiro, RJ — Brasil Internet www.kpmg.com.br Caixa Postal 2888 20001-970 — Rio de Janeiro, RJ — Brasil Consent of Independent Registered Public Accounting Firm We consent to the incorporation by reference in the registration s tatement (No. 333-163665) on Form F-3 of Petróleo Brasileiro S.A.—Petrobras of our report dated March 15, 2011, with respect to the consolidated balance sheets of Petróleo Brasileiro S.A.—Petrobras and subsidiaries as of December 31, 2010 and 2009, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2010 and the internal control over financial reporting as of December 31, 2010, which report appears in the December 31, 2010 combined annual report on Form 20-F of Petróleo Brasileiro S.A.—Petrobras and Petrobras International Finance Company and to the reference to our firm under the heading “Experts” in the prospectus. ­­­­­ /s/ KPMG Auditores Independentes KPMG Auditores Independentes Rio de Janeiro, Brazil May 25, 2011
